                                   1

                                   2

                                   3                                        UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5                                              SAN JOSE DIVISION

                                   6
                                         ALICE COTTI and VLADIMIR
                                   7     SERDYUKOV,                                             Case No. 18-cv-02980-BLF

                                   8                          Plaintiffs,                       ORDER GRANTING MOTIONS TO
                                                                                                DISMISS SECOND AMENDED
                                   9                   v.                                       COMPLAINT WITH LEAVE TO AMEND
                                  10     CALIFORNIA DEPARTMENT OF                               [RE: ECF 45, 48, 49, 55, 56, 59, 63]
                                         SOCIAL SERVICES DIRECTOR WILL
                                  11     LIGHTBOURNE, et al.,
                                  12                          Defendants.
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiffs Alice Cotti and Vladimir Serdyukov assert federal and state law claims against
                                  15   numerous agencies and individuals that were involved in the removal of Plaintiffs’ two young
                                  16   children from their care based on allegations of abuse. This order addresses seven motions to
                                  17   dismiss the operative second amended complaint (“SAC”):
                                  18             (1)        a motion to dismiss or strike the SAC under Federal Rules of Civil Procedure 8,
                                  19   12(b)(6), and 12(e) filed by the City of San Jose, the San Jose Police Department, and all other
                                  20   City entities sued in this action (ECF 45);
                                  21             (2)        a motion to dismiss the SAC under Rule 12(b)(6) filed by Defendants Amy Choi
                                  22   and Nikolas Arnold, the attorneys appointed to represent Plaintiffs in Santa Clara County
                                  23   dependency proceedings (ECF 48);
                                  24             (3)        a motion to dismiss the SAC under Rules 8 and 12(b)(6) filed by Santa Clara
                                  25   County (“the County”) (ECF 49), which is joined (ECF 61) by County employees sued in this
                                  26   action;
                                  27             (4)        a motion to dismiss the SAC under Rules 12(b)(1) and 12(b)(6) filed by California
                                  28   state agencies and employees (ECF 55);
                                   1          (5)     a motion to dismiss the SAC under Rules 12(b)(1) and 12(b)(6) filed by the

                                   2   California Peace Officers Standards & Training Commission (“POST”) (ECF 56);

                                   3          (6)     a motion to dismiss the SAC under Rules 12(b)(1) and 12(b)(6) filed by the

                                   4   Honorable Patrick E. Tondreau, Judge of the Superior Court, Santa Clara County (ECF 59); and

                                   5          (7)     a motion to dismiss the SAC under Rules 8 and 12(b)(6) filed by Rebekah

                                   6   Children’s Services (ECF 63).

                                   7          For the reasons discussed below, the motions to dismiss are GRANTED WITH LEAVE

                                   8   TO AMEND.

                                   9    I.    DISCUSSION

                                  10          Plaintiffs filed the original complaint, a first amended complaint, and the operative SAC

                                  11   while proceeding pro se. In response to the SAC, seven sets of Defendants filed the motions to

                                  12   dismiss listed above. After the motions were filed, Plaintiffs obtained counsel. See Notice of
Northern District of California
 United States District Court




                                  13   Appearance, ECF 71. Plaintiffs’ counsel filed short oppositions acknowledging that the SAC is

                                  14   deficient and requesting leave to amend. Counsel indicates that if granted leave to amend, she will

                                  15   drop certain claims, simplify others, and add supporting factual allegations.

                                  16          Under these circumstances, and in light of the liberal rules of amendment endorsed by the

                                  17   Supreme Court and the Ninth Circuit, it appears that the most appropriate course is to grant the

                                  18   motions to dismiss, highlight the SAC’s most glaring defects, and grant leave to amend all claims.

                                  19   See Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d

                                  20   1048, 1052 (9th Cir. 2003). The Court therefore limits its discussion to Defendants’ primary

                                  21   arguments, which are addressed at a relatively high level as follows.

                                  22          A.      Rule 8 – Short and Plain Statement

                                  23          A complaint must contain “a short and plain statement of the claim showing that the

                                  24   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). At 80 pages in length, with more than 300

                                  25   paragraphs, the SAC does not satisfy this requirement. See SAC, ECF 34. Despite the volume of

                                  26   allegations, the SAC does not provide a coherent account of the events giving rise to this lawsuit.

                                  27   “Rule 8(a) is grounds for dismissal independent of Rule 12(b)(6), and dismissal on Rule 8(a)

                                  28   grounds does not require that the complaint be wholly without merit.” Gottschalk v. City & Cty.
                                                                                         2
                                   1   of San Francisco, 964 F. Supp. 2d 1147, 1154 (N.D. Cal. 2013).

                                   2            The Court expects that the amended pleading drafted by Plaintiffs’ counsel will be

                                   3   substantially pared down and easier to understand than the SAC.

                                   4            B.     Rule 12(b)(6) – Insufficient Allegations

                                   5            A complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

                                   6   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

                                   7   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when it “allows the

                                   8   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                   9   Plaintiffs’ well-pled factual allegations are accepted as true for purposes of a motion to dismiss

                                  10   under Rule 12(b)(6). See Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir.

                                  11   2011).

                                  12            Plaintiffs allege the following facts: police officers arrested Plaintiffs at their home on
Northern District of California
 United States District Court




                                  13   May 23, 2017. SAC ¶ 45. County social workers then arrived at the home and removed

                                  14   Plaintiffs’ two young children, R.S. (aged 3 years) and T.S. (aged 10 months). SAC ¶¶ 50-52. On

                                  15   May 24, 2017, a dependency investigator informed Plaintiffs that T.S. was found to have suffered

                                  16   a non-accidental fracture to her leg. SAC ¶ 71. On May 25, 2017, Plaintiffs were served with a

                                  17   petition initiated by the Department of Family and Child Services (“DFCS”) and a notice of

                                  18   detention hearing. SAC ¶ 55. Those documents stated that Plaintiffs had been arrested for severe

                                  19   domestic violence; had a history of substance abuse which put the children at risk of harm; and

                                  20   had a history of physical abuse which put the children at risk of harm. SAC ¶ 74. The documents

                                  21   also stated that one of Plaintiffs’ children was suffering from a non-accidental fracture to her leg

                                  22   and that each parent gave a different explanation of how the fracture occurred. Id. Plaintiffs were

                                  23   separated from their children for eleven months. SAC ¶ 94. Dependency proceedings were

                                  24   terminated by the Juvenile Court on May 23, 2018, and full legal and physical custody of the

                                  25   children was restored to Plaintiffs. SAC ¶ 95.

                                  26            Based on this course of events, Plaintiffs assert eleven claims against numerous agencies

                                  27   and individuals that were involved in Plaintiffs’ arrest, the removal of their children, and the

                                  28   dependency proceedings. Those claims are: (1) a claim under 42 U.S.C. § 1983 for violations of
                                                                                           3
                                   1   Plaintiffs’ First, Fourth, Eighth, Ninth, Thirteenth, and Fourteenth Amendment rights; (2) a claim

                                   2   under California’s Bane Act, Cal. Civ. Code § 52.1, for violation of Plaintiffs’ state civil rights;

                                   3   (3) intentional infliction of emotional distress; (4) negligence; (5) failure to intervene; (6) denial of

                                   4   Due Process under the Fourteenth Amendment; (7) abuse of process; (8) malicious prosecution;

                                   5   (9) legal and medical malpractice; (10) fraud; and (11) false imprisonment. Plaintiffs seek, among

                                   6   other things, expungement of records relating to proceedings initiated by the DFCS in the Santa

                                   7   Clara County Juvenile Dependency Court; an order voiding the DFCS petition; a declaration that

                                   8   “Local legislations are unconstitutional” and that Plaintiffs’ federal civil rights were violated;

                                   9   damages; declaratory and injunctive relief; “[a] reform of the entire system to restore its

                                  10   functionality”; and an apology from Defendants. SAC Prayer.

                                  11          These claims are not supported by factual allegations showing that Defendants violated

                                  12   Plaintiffs’ rights. For example, Plaintiffs allege that “Defendants Police, DFCS and the Court
Northern District of California
 United States District Court




                                  13   violated Plaintiffs’ federal constitutional rights by . . . Summarily seizing the children from their

                                  14   home, parents, and family care without a warrant, just or probable cause, and absent exigent

                                  15   circumstances.” SAC ¶ 99. However, as set forth above, it appears on the face of the SAC that

                                  16   Plaintiffs were arrested, and the children seized, because of a domestic violence situation which

                                  17   involved the fracture of the 10-month-old child’s leg. SAC ¶¶ 55-74. Plaintiffs therefore have

                                  18   failed to allege plausibly that the seizure of the children violated Plaintiffs’ rights. All claims of

                                  19   the SAC suffer from a similar lack of factual support for purely conclusory allegations of

                                  20   wrongdoing.

                                  21          Any amended pleading must set forth Plaintiffs’ claims in a straightforward manner, and

                                  22   assertions of wrongdoing by each Defendant must be supported by factual allegations sufficient to

                                  23   give rise to a plausible inference of wrongdoing on the part of that Defendant.

                                  24          C.      Monell Liability

                                  25          With respect to claims against the City of San Jose and the County of Santa Clara for

                                  26   violations of Plaintiffs’ federal constitutional rights, Plaintiffs have not alleged facts showing that

                                  27   any such violations were pursuant to a municipal policy or custom. See Monell v. Dep’t of Soc.

                                  28   Servs. of the City of New York, 436 U.S. 658, 691 (1978). Any amended Monell claims against the
                                                                                           4
                                   1   City or the County shall identify the relevant policy or custom with particularity.

                                   2           D.      Rooker-Feldman Doctrine

                                   3           The Rooker-Feldman doctrine bars a federal district court from reviewing the final

                                   4   determinations of a state court. See Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

                                   5   476 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923). “Rooker-Feldman may

                                   6   also apply where the parties do not directly contest the merits of a state court decision, as the

                                   7   doctrine prohibits a federal district court from exercising subject matter jurisdiction over a suit that

                                   8   is a de facto appeal from a state court judgment.” Reusser v. Wachovia Bank, N.A., 525 F.3d 855,

                                   9   859 (9th Cir. 2008) (internal quotation marks and citation omitted). “A federal action constitutes

                                  10   such a de facto appeal where claims raised in the federal court action are inextricably intertwined

                                  11   with the state court’s decision such that the adjudication of the federal claims would undercut the

                                  12   state ruling or require the district court to interpret the application of state laws or procedural
Northern District of California
 United States District Court




                                  13   rules.” Id. (internal quotation marks and citation omitted).

                                  14           It appears that some of Plaintiffs’ claims are inextricably intertwined with the state court’s

                                  15   orders. Plaintiffs expressly request that this Court expunge state court records relating to the

                                  16   dependency proceedings and void the original DFCS petition. See SAC Prayer. Such relief is

                                  17   barred by the Rooker-Feldman doctrine. When amending the complaint, Plaintiffs’ counsel shall

                                  18   omit any claims seeking to expunge, void, or otherwise undercut the state courts’ rulings.

                                  19           E.      Eleventh Amendment

                                  20           “The Eleventh Amendment bars suits against the State or its agencies for all types of relief,

                                  21   absent unequivocal consent by the state.” Krainski v. Nevada ex rel. Bd. of Regents of Nevada

                                  22   Sys. of Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010) (internal quotation marks and citation

                                  23   omitted). “The Eleventh Amendment jurisdictional bar applies regardless of the nature of relief

                                  24   sought and extends to state instrumentalities and agencies.” Id. An Eleventh Amendment defense

                                  25   “is quasi-jurisdictional in nature and may be raised in either a Rule 12(b)(1) or 12(b)(6) motion.”

                                  26   Sato v. Orange Cty. Dep't of Educ., 861 F.3d 923, 927 n.2 (9th Cir. 2017).

                                  27           Plaintiffs assert claims against several state agencies, including the California Department

                                  28   of Social Services, California Department of Justice, Bureau of Children’s Justice, California
                                                                                           5
                                   1   Department of Health Care Services, First Five California, and POST. All of these claims appear

                                   2   to be barred by the Eleventh Amendment. Plaintiffs dispute the applicability of the Eleventh

                                   3   Amendment bar only with respect to POST. Presumably, the amended pleading will omit the

                                   4   claims against the other state agencies. With respect to POST, Plaintiffs suggest that Eleventh

                                   5   Amendment immunity “may not exist,” but they do not cite any authority or evidence that would

                                   6   support that conclusion. Pls.’ Opp. at 3, ECF 79. POST “operates under the direct administration

                                   7   and authority of the Attorney General and the California Department of Justice.” Boston v.

                                   8   Harris, No. 11-CV-01872-PSG, 2012 WL 1029395, at *2 (N.D. Cal. Mar. 26, 2012). If Plaintiffs

                                   9   elect to re-plead their claims against POST, they shall allege facts demonstrating that POST is not

                                  10   an agency of the state for Eleventh Amendment purposes.

                                  11          “Eleventh Amendment immunity also shields state officials from official capacity suits.”

                                  12   Krainski, 616 F.3d at 967-68. There is “a narrow exception to Eleventh Amendment immunity for
Northern District of California
 United States District Court




                                  13   certain suits seeking declaratory and injunctive relief against unconstitutional actions taken by

                                  14   state officers in their official capacities.” Rounds v. Oregon State Bd. of Higher Educ., 166 F.3d

                                  15   1032, 1036 (9th Cir. 1999) (citing Ex Parte Young, 209 U.S. 123 (1908)). “[T]he state officer

                                  16   sued must have some connection with the enforcement of the allegedly unconstitutional act,” and

                                  17   ‘[t]his connection must be fairly direct; a generalized duty to enforce state law or general

                                  18   supervisory power over the persons responsible for enforcing the challenged provision will not

                                  19   subject an official to suit.” Los Angeles Cty. Bar Ass’n v. Eu, 979 F.2d 697, 704 (9th Cir. 1992)

                                  20   (internal quotation marks, citation, and alteration omitted).

                                  21          Plaintiffs appears to assert an official capacity claim against Will Lightbourne, Director of

                                  22   the California Department of Social Service. It is unclear from Plaintiffs’ allegations whether

                                  23   Defendant Lightbourne has a sufficient connection to any allegedly unconstitutional acts to fall

                                  24   within the narrow exception discussed above. If Plaintiffs re-plead their official capacity claims

                                  25   against Lightbourne, they shall allege facts showing the “fairly direct” connection necessary to

                                  26   avoid the Eleventh Amendment bar.

                                  27          F.      Judicial Immunity

                                  28          While it is not clear from the SAC what role Defendant Tondreau had in the events giving
                                                                                         6
                                   1   rise to this suit, it appears that he was the judge who presided over the dependency proceedings

                                   2   regarding Plaintiffs’ children. See SAC ¶ 38. “A judge enjoys total immunity from suit for her

                                   3   actions except in two instances: when the judge’s actions are nonjudicial actions, i.e., actions not

                                   4   taken in the judge’s judicial capacity, or when the judge’s actions, though judicial in nature, are

                                   5   taken in the complete absence of all jurisdiction.” Wright-Bolton v. Andress-Tobiasson, 696 F.

                                   6   App’x 258, 259 (9th Cir. 2017) (internal quotation marks, citations, and alterations omitted).

                                   7   Based on the allegations of the SAC, it appears almost certain that Judge Tondreau is immune

                                   8   from suit in this case. However, because the bases for Plaintiffs’ claims against Judge Tondreau

                                   9   are unclear, and Plaintiffs theoretically could amend to allege that their claims are based on

                                  10   nonjudicial actions or actions outside of Judge Tondreau’s judicial capacity, the Court will grant

                                  11   Plaintiffs one opportunity to amend now that they have the benefit of their counsel’s expertise.

                                  12    II.   ORDER
Northern District of California
 United States District Court




                                  13          (1)     The motions to dismiss are GRANTED WITH LEAVE TO AMEND;

                                  14          (2)     Any amended pleading shall be filed on or before January 11, 2019; and

                                  15          (3)     Leave to amend is limited to the claims addressed in this order. Plaintiffs may not

                                  16                  add new claims or parties without obtaining prior express leave of the Court.

                                  17

                                  18   Dated: December 19, 2018

                                  19                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
